Citation Nr: 1448978	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970 and from November 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in a September 2013 hearing and before a Decision Review Officer at the RO in August 2012.  Hearing transcripts were associated with the file and reviewed.  The Board previously remanded this issue in March 2014.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency, reduced reliability and productivity, deficiencies in most areas, or total impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained how ratings were assigned.  Therefore, no additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD in April 2009 and October 2014.  There is no assertion or indication that these examinations were inadequate.  Rather, they addressed the pertinent rating criteria and discussed the overall effect of symptoms on functioning.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained an additional VA examination.  No new VA treatment records were associated with the claims file, but during the October 2014 VA hearing, the Veteran reported not having any on-going treatment for PTSD.  The AOJ's actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.




II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 10 percent rating are: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Following a review of the record, the Board concludes that the Veteran's PTSD symptoms most closely approximate the criteria for a 10 percent rating and do not rise to the level of a higher rating.  See 38 C.F.R. § 4.130, DC 9411.

The VA examiners in October 2014 and April 2009 indicated that the Veteran's PTSD symptoms were mild.  The October 2014 examiner specifically marked the criteria for a 10 percent rating as describing the Veteran's symptoms.  The April 2009 VA examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 90, indicating absent or minimal symptoms, good functioning in all areas.  See DSM-IV (4th ed. 1994).  The examiner in October 2014 classified the Veteran as having PTSD in partial remission.  In October 2014, the examiner recorded symptoms of nightmares and being hypervigilant, or hyper-alert.  The Veteran reported a fear of large crowds.  During the April 2009 examination, the Veteran reported going to anger management, nightmares, irritability, hypervigilance, and intrusive thoughts.    

During the October 2014 examination, the Veteran reported being married for 43 years, having good relationships with his three sons, and having friends.  He also reported bowling in a league and umpiring baseball games.  He enjoyed sports, particularly high school baseball.  The examiner found that he was able to manage household chores and finances.  During the Board hearing, the Veteran again reported nightmares, trouble sleeping, and depressed isolated feelings.  In April 2009 and in the hearings, the Veteran reported getting in arguments with co-workers.  However, when asked later in the April 2009 examination about relationships with his supervisor and co-workers, he sreported that he had good relationships.  He also reported good relationships with his mother, sibling, wife, and children.  During the Board hearing, the Veteran reported panic attacks.  However, the VA examiner in April 2009 found no objective evidence of panic attacks.  The Veteran also reported being on guard all the time.  The April 2009 examiner noted suspiciousness of others and obsessive rituals but explained that these were not severe enough to interfere with his functioning, as required for a higher rating.      

While not dispositive, the VA examiners found no evidence of impairment to orientation, hygiene, speech, thought process, judgment, or memory, or suicidal or homicidal ideations, typically associated with higher ratings.  

The evidence of the Veteran's overall level of functioning shows he does not have occasional decrease in work efficiency, reduced reliability and productivity, deficiencies in most areas, or total disability.  The evidence of good relationships with his family, steady work history without any disciplinary problems, ability to manage household chores and finances, friendships, bowling and baseball umpiring activities, and the high levels of functioning assigned by the examiners led to this conclusion.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders are intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Although entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all claims for increase, the evidence does not show unemployability due to service-connected disability.  The Veteran reported being employed throughout the claims period until he voluntarily retired.  Although, the record shows he had difficulty with other employees, he had steady employment and there is no evidence that he stopped working because of service-connected disabilities.  Therefore, TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009).  


ORDER

A rating in excess of 10 percent for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


